DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Status of Claims
Claims 1-7 are currently pending in the application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/21/2019, 05/04/2020, 07/23/2020, and 10/12/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

a.	a straight pipe section restricting member in claim 5.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

A straight pipe section restricting member will be interpreted to cover a plate as per applicant specification ([0085]); and equivalents thereof.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 3 calls for the limitation “of the cascade condensers” in line 2, which limitation lacks antecedent basis. Only a single cascade condenser has been previously introduced (see claim 1).

For examination purposes, the limitation above in claim 3 will be interpreted as “a plurality of cascade condensers”. 

Claim(s) 4 is/are indefinite for their dependency on an indefinite base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe (JP 2000105047 A).

Regarding claim 1:
Watanabe discloses a refrigeration apparatus (Fig. 1-2), comprising: 
an evaporator #24 that makes up a refrigeration circuit ([0002-0003]); 
a cascade condenser #4 that makes up the refrigeration circuit (see at least Fig. 2, [0015])); and 
a heat insulating board (#7 & #8) disposed between the evaporator and the cascade condenser ([0016-0018]. Note: the evaporator of a refrigeration apparatus is inherently disposed inside the refrigeration chamber, while the condenser is located outside the refrigeration chamber). 

Regarding claim 2:
Watanabe further discloses a second heat insulating board #16 disposed in a position where the second heat insulating board holds the cascade condenser together with the heat insulating board in between (see Fig. 1, [0021-0023]). 

Regarding claim 3:
Watanabe further discloses a plurality of cascade condensers (see at least condensers #4 and #11, Fig. 2, [0002]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (JP 2000105047 A) in view of Arakawa (JP 2012063038 A).

Regarding claim 4:
Watanabe discloses all the limitations, except for a third heat insulating board disposed between the plurality of cascade condensers.

However, Watanabe acknowledges that during operation, dew may adhere to the main body of the refrigeration apparatus ([0019]). Watanabe further teaches that the provision of additional insulating board would preclude such dew from forming ([0021-0024]).

Arakawa teaches the provision of insulating an insulating board #11 (comprising heat insulating material #21; see [0053]) disposed between condenser elements #20 (see at least Fig. 5, [0022], & [0053]).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Watanabe with a third heat insulating board disposed between the plurality of cascade condensers.

One of ordinary skills would have recognized that doing so would have precluded dew formation on the refrigerator main body as suggested by Watanabe above; thereby, maintaining the surrounding of the refrigeration apparatus aesthetically pleasing.

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (JP 2000105047 A) in view of Puterbaugh (US 3966283 A).

Regarding claims 5-7:
Watanabe discloses all the limitations, except for wherein the evaporator comprises a plurality of straight pipe sections which are parallel to each other, and the refrigeration apparatus further comprises a straight pipe section restricting member disposed between the straight pipe sections, wherein the straight pipe section restricting member is a heat insulating member, and wherein the straight pipe section restricting member is a projecting section that projects between the straight pipe sections from the heat insulating board.

In the same field of endeavor, Puterbaugh teaches a refrigerator (Fig. 1-3) wherein the evaporator #12 comprises a plurality of straight pipe sections which are parallel to each other (see Fig. 1 & 3. Note although not explicitly disclosed in the specifications, the sections of tube 12 are seen parallel. Also see alternate rejection below), and the refrigeration apparatus further comprises a straight pipe section restricting member #13 disposed between the straight pipe sections (see Fig. 1-3), wherein the straight pipe section restricting member is a heat insulating member (col. 2, L 44-49), and wherein the straight pipe section restricting member is a projecting section that projects between the straight pipe sections from the heat insulating board #44 (see Fig. 1 & 3 and at least col. 3, L 18-28).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Watanabe with the arrangement above as taught by Puterbaugh.

One of ordinary skills would have recognized that doing so would have reduced the components required to build the system as suggested by Puterbaugh (see at least col. 2, L 3-13); thereby, reducing the design and manufacturing cost and time required to produce the device. 

To the extent that applicant submits that the tube sections of evaporator #12 of Puterbaugh are not parallel, the examiner takes official notice that it is known arrange tube sections of an evaporator in a parallel manner.

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Watanabe as modified with the tube sections being parallel.

One of ordinary skills would have recognized that doing so would have provided a uniform heat exchange profile in the evaporator compartment; thereby, improving the heat exchange efficiency of the system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Cheon (US 7677681 B2) teaches evaporator tubes around the liner of an evaporator compartment.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763